FILED
                                NOT FOR PUBLICATION                         DEC 28 2009

                                                                        MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                   U .S. C O U R T OF APPE ALS




                                FOR THE NINTH CIRCUIT



 APPLE YAP RIVERA-WHEELER,                          No. 07-71476

                 Petitioner,                        Agency No. A079-643-977

   v.
                                                    MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

                 Respondent.



                         On Petition for Review of an Order of the
                             Board of Immigration Appeals

                               Submitted December 15, 2009 **

Before:          GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Apple Yap Rivera-Wheeler, a native and citizen of the Philippines, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision finding her subject to removal and



            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
            **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

/Research
granting voluntary departure. We have jurisdiction under 8 U.S.C. § 1252. We

review de novo questions of law, including claims of due process violations in

immigration proceedings. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny the petition for review.

        We agree with the BIA that Rivera-Wheeler failed to demonstrate that the

conduct of proceedings resulted in prejudice. See Colmenar v. INS, 210 F.3d 967,

971 (9th Cir. 2000) (requiring prejudice to prevail on a due process challenge).

        Rivera-Wheeler’s remaining contentions are unpersuasive.

        PETITION FOR REVIEW DENIED.




/Research                                 2                                   07-71476